Per Curiam.
1. There was no error in sustaining the demurrer to paragraphs iive and six of the amendment to the petition.
2. There was no error requiring a reversal in overruling the exceptions of law to the auditor’s report or in declining to approve the exceptions of fact.
(a) While the auditor admitted some irrelevant evidence over objection, some of it was entirely immaterial, and none of it was of such materiality as to require a reversal of the judgment overruling the exceptions of law.
3. There was no error in construing the contract involved in this litigation as one of purchase and sale. The provisions in regard to selling oil the property in parcels and paying the proceeds to the vendor until he *214should have been fully paid, and the other terms contained in the agreement, while modifying some of the usual incidents of the ordinary ex-ecutory contract of bargain and sale, did not destroy the fact that in its entirety the contract under consideration was one of purchase and sale.
February 20, 1915.
Exceptions to auditor’s report. Before Judge Pendleton. Fulton superior court. November 15, 1913.
Anderson & Rountree and R. W. Crenshaw, for plaintiffs.
Smith, Hammond & Smith, for defendant.
4. Under the facts contained in the record, there was no abuse of discretion in awarding the costs, including the fee of the auditor, against the plaintiffs in error.
5. There was no error in entering judgment on the bond given by the plaintiffs in error for the purpose of obtaining the appointment of a receiver.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.